DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Keeffe US 20180059248 A1.

Regarding claim 1, O'Keeffe teaches an apparatus, comprising:
an optical phased array producing a far field electro-magnetic field defining a field of view (para (0082], (0244],
phased array laser beam forming have made it possible to dynamically steer a laser within a FOV ... a solid state LIDAR 4100 inside an enclosure 4102. OPA 4110 can generate a near-field beam pattern and a primary far-field lobe 4115);
receivers to collect reflected electro-magnetic field signals characterizing the field of view (para (0244], the uncollimated far-field lobe 4117 and can hence reflect from a distinct region of reflection target 4150. Laser detector 4160 can receive reflected laser pulse 4155 and generate reflected signal 4165); and
a processor configured to process the reflected electro-magnetic field signals to identify a selected area in the field of view as an area of interest (para (0124], (0134], [0149], [0189], 
a method to dynamically configure a LIDAR by identifying objects or regions of interest in a FOV ... The PBL method can dynamically steer a laser range finder based in part on range data indicating 
the processor further configured to dynamically adjust control signals applied to the optical phased array to produce an updated far field electro-magnetic field with increased electro-magnetic field resolution for the selected area (para [0134], [0256], The PBL method can dynamically steer a
laser range finder based in part on range data indicating regions with time-of-flight differences (e.g. indicating object boundaries) and thereby enhance the accuracy of the boundary locations ... The non-uniform distribution of scan locations can be used to search for newobjects, and increase resolution of objects exhibiting changes).

Regarding claim 2, O'Keeffe teaches the apparatus of claim 1 wherein the far field electro-magnetic field is a sweep field formed from a signal firing pattern with constant angular resolution between adjacent emitted signals (para (0089], The lasers are mechanically rotated in azimuthal direction 218 (i.e. sweeps the azimuthal angle from 0-360 degrees). Lasers 210a and 210b rotate at a constant angular velocity and have a constant pulse rate; para (0244] uncollimated far-field lobe 4117).

Regarding claim 3, O'Keeffe teaches the apparatus of claim 2 wherein the updated far field electro-magnetic field is a focus field that includes additional signals in the selected area with an angular resolution between adjacent emitted signals that is less than the constant angular resolution (para (0095], illustrated in figure 3, dynamically steering laser 121 in FOV 130 to generate two dense scan regions 310a and 310b, each with increased density of laser pulses (e.g. laser pulse 150d) relative to the average pulse density in the remainder of the FOV 130 ... A solid state LIDAR 305 can perform a dynamically steered scan of a FOV by firstly identifying an object in the FOV (e.g. based on uniform low density scan of the FOV). Secondly, a steerable laser assembly 120 can receive laser steering parameters (e.g. instructions or configuration parameters) operable to generate increased laser pulse density in a region (e.g. 310a) surrounding the detected object; para (0244] collimate or narrow the beam-width of far-field lobe 4115 ... smaller spot size ... enhanced laser resolution for selectively transmitting subsets).
Regarding claim 4, O'Keeffe teaches the apparatus of claim 3 wherein the ratio between the sweep field and the focus field within a frame is variable and dynamic (para (0124]-(0125], dynamically steer a LIDAR to generate a non-uniform density pattern of laser ranging measurements based on the number of relative importance of discovered objects ... The weight assigned to each of a plurality of objects or regions in a FOV can be used to generate a set of laser steering parameters with individually tailored density, dense scan region shapes, laser beam trajectories, intensities, spot sizes or periodicity with which the region or object is revisited by a steerable laser in a LIDAR; para [0244] collimated ... uncollimated).

Regarding claim 5, O'Keeffe teaches the apparatus of claim 1 wherein the processor identifies the selected area based upon different time of flight values between adjacent reflected electro-magnetic field signals (para [0124], (0134], (0149], [0189], a method to dynamically configure a LIDAR by identifying objects or regions of interest in a FOV ... The PBL method can dynamically steer a laser range finder based in part on range data indicating regions with time-of-flight differences (e.g. indicating object boundaries) and thereby enhance the accuracy of the boundary locations .... The LIDAR can identify the presence of a TOF boundary This circuitry can include computer processors, mircocontrollers, and analog circuits).

Regarding claim 6, O'Keeffe teaches the apparatus of claim 1 wherein the processor dynamically adjusts control signals applied to the optical phased array to produce a far field electro-magnetic field with an arbitrary pattern (para (0088]. (0244), the steerable laser is dynamically steered (instead of uniformly or non-dynamically steered) to generate a non-uniform high laser pulse density pattern surrounding the boundaries 180 and 190 or person 160 and vehicle 170 respectively ... OPA 4110 can generate a near-field beam pattern and a primary far-field lobe 4115 with a beam-width 4117 ... uncoillimated far-field lobe).

Regarding claim 7, O'Keeffe teaches the apparatus of claim 1 wherein the far field electro-magnetic field is a two dimensional electromagnetic field (para (0143), (0240), (0244), a laser range finding system can scan a 2-D (elevation, azimuthal) range of orientations ...complex 2-D shaped region in a FOV designed to provide a safety margin around a person ... achieve enhanced laser resolution for
selectively transmitting subsets of the full far-field beam-width); para (0244) SLM can comprise 400x600 LCD pixels;.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645